Case 1:18-cv-25485-KMW Document 34 Entered on FLSD Docket 12/17/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    CONNIE WENDT, Derivatively on Behalf
    of OPKO HEALTH, INC.,

                           Plaintiff,                  Case No. 1:18-cv-25485-KMW-EGT

                   v.

    PHILLIP FROST, JANE H. HSIAO,                      NOTICE OF VOLUNTARY DISMISSAL
    STEVEN D. RUBIN, JUAN F.
    RODRIGUEZ, ADAM E. LOGAL, JOHN
    A. PAGANELLI, RICHARD C.
    PFENNIGER, JR., RICHARD M.
    KRASNO, RICHARD A. LERNER,
    ALICE LIN-TSING YU, ROBERT S.
    FISHEL, ROBERT A. BARON, and
    FROST GAMMA INVESTMENTS
    TRUST,

                           Defendants,

                   and

    OPKO HEALTH, INC.,

                           Nominal Defendant.


         NOTICE IS HEREBY GIVEN that, Connie Wendt (“Plaintiff”), derivatively on behalf of

  Opko Health, Inc. (“Opko”), hereby voluntarily dismisses, with prejudice, all claims and causes of

  action against all defendants in this action, in light of the Order and Final Judgment entered in the

  consolidated derivative action captioned In re Opko Health, Inc. Derivative Action, C.A. No.

  2018-0740-SG (Del. Ch.) (the “Delaware Action”), filed on November 2, 2020 (Dkt. No. 141),

  with each party to bear their own expenses, costs and fees.

         Plaintiff respectfully submits that the notice provisions in the Stipulation and Agreement

  of Compromise, Settlement and Release in the Delaware Action, filed on August 17, 2020 (Dkt.

  No. 122, and the form of notice attached thereto as Exhibit C (Dkt. No. 125), provided sufficient
Case 1:18-cv-25485-KMW Document 34 Entered on FLSD Docket 12/17/2020 Page 2 of 3




  notice to shareholders of the “bar, by the doctrine of res judicata and otherwise” of all claims

  raised in this action, making voluntary dismissal with prejudice on the claims in this action

  appropriate.

   Dated: December 17, 2020                          Respectfully submitted,

                                                     KOMLOSSY LAW, P.A.
                                                     By: /s/ Emily C. Komlossy
                                                     Emily Komlossy (FBN 7714)
                                                     4700 Sheridan Street, Suite J
                                                     Hollywood, FL 33021
                                                     Telephone: (954) 842-2021
                                                     Facsimile: (954) 416-6223
                                                     eck@komlossylaw.com

                                                     Liaison Counsel for Plaintiff

                                                     BRAGAR EAGEL & SQUIRE, P.C.
                                                     Lawrence P. Eagel
                                                     David J. Stone
                                                     Marion C. Passmore
                                                     810 Seventh Avenue, Suite 620
                                                     New York, NY 10019
                                                     Telephone: 212-308-5858
                                                     eagel@bespc.com
                                                     stone@bespc.com
                                                     passmore@bespc.com

                                                     Counsel for Plaintiff




                                                 2
Case 1:18-cv-25485-KMW Document 34 Entered on FLSD Docket 12/17/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 17, 2020, I electronically filed a true and correct copy of

  the foregoing document with the Clerk of the Court using CM/ECF which in turn served

  electronically all counsel of record.



                                               /s/ Emily C. Komlossy
                                               Emily C. Komlossy




                                                  3
